Holden, J.
(dissenting). The majority decision is contrary to the language and intent of sections 819, *6361591, and 1593, Code 1906. It is also in conflict with Minshew v. Davidson, 86 Miss. 354, 38 So. 315, Jenkins v. Gowen, 37 Miss. 444, Cooper v. Turnage, 52 Miss. 431, Cayce v. Stovall, 50 Miss. 396, Cahn v. Person, 56 Miss. 360, and Mitchell v. Wood, 47 Miss. 231. The legislature has not changed the statutes in question since the above-decisions were rendered, nor since the rendition of the-former opinion in this case.
I cannot see my way clear to riding “roughshod” over the expressed will of the legislature. Consequences following the true construction of a statute, or the wisdom of the law,' should not concern this court. Our duty consists only in ascertaining and declaring the meaning and intent of the statute. To hold that section 1591, Code 1906, which plainly provides that “evidences of rights of action, and" all written instruments by which ' any pecuniary obligation shall be created” are “personal property” means and intends the very opposite to what its language, expresses is a strained construction, tantamount to a repeal of the statute, which- is legislation by judicial construction. The legislature said in section 1593 that the character of personal property-named in section 1591 is included in the property named in section 819, upon which a lien -is declared. When by judicial interpretation a statute is made to speak the opposite of what it plainly declares, some good reason should be pointed out for so doing; but none is given here by the majority of this court, except that Beckett v. Dean, 57 Miss. 232 (1879), is cited and relied upon as authority for the position taken. By reading this-whole case and the entire opinion therein, a doubt arises' as to whether or not this case is in point. But, if it be-in point, it is violative of sections 819, 1591, and 1593,. Code 1906. These sections were probably erroneously construed in the case of Bryan v. Henderson Hardware Co., 107 Miss. 255, 65 So. 242; but there is a difference, sufficient for distinction, between that case and the case-before us now.
*637After careful consideration, I am unwilling to recede from the position taken in the former opinion.' The law in this case, as now settled by the majority of this court, will suit the convenience of the business public handling such property, and it will also please the dodging judgment debtor, by making the statute ineffective as to him in such cases.